56 N.J. 89 (1970)
265 A.2d 142
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JACOB ROSEN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 20, 1970.
Decided May 4, 1970.
Mr. Louis Lipschitz, of the Philadelphia bar, argued the cause for appellant (Mr. William S. Keown, on the brief; Messrs. Keown and Daniels, attorneys).
Mr. Alfred M. Bitting, Assistant Burlington County Prosecutor, argued the cause for respondent (Mr. Maurice Denbo, Deputy Attorney General, on the brief; Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
*90 PER CURIAM.
There having been a dissent in the Appellate Division, defendant appealed to us as of right. R. 2:2-1(a). The judgment of the Appellate Division is affirmed for the reasons given in its majority opinion. 110 N.J. Super. 216 (App. Div. 1969).
Defendant was ably represented by experienced counsel. His unparticularized allegation that counsel was ineffective is meaningless. Defendant's sole factual assertion relevant on this post-conviction application is that his counsel said that if defendant insisted upon new counsel, his bail would "probably" be revoked. If it were accepted as true that counsel made that speculation, it could not suffice to upset the judgment. It is enough to note that defendant had a full opportunity to explore counsel's alleged belief when defendant appeared in open court and was addressed directly by the judge. Defendant made no such inquiry. On the contrary, the record reads:
The Court: Mr. Rosen, let me ask you, after further consultation are you willing and ready to proceed in this case?
Mr. Rosen: Yes. It was a misunderstanding.
The Court: And you do not wish to wait until Judge Malandra [Rosen's prior counsel] gets here?
Mr. Rosen: No. I take my counsel's word for that. I am ready.
Defendant has been out on bail for almost five years. The continued pursuit of this post-conviction attack in both the federal and state courts demeans the judicial process. His bail in the state courts is revoked forthwith.
The judgment is affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  NONE.